Name: Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs
 Type: Directive
 Subject Matter: agricultural activity;  health;  trade;  trade policy;  animal product
 Date Published: 1990-10-31

 Avis juridique important|31990L0539Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs Official Journal L 303 , 31/10/1990 P. 0006 - 0028 Finnish special edition: Chapter 3 Volume 35 P. 0009 Swedish special edition: Chapter 3 Volume 35 P. 0009 COUNCIL DIRECTIVE of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (90/539/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas poultry, being live animals, and hatching eggs, being animal products, are included in the list of products in Annex II to the Treaty; Whereas, in order to ensure the rational development of poultry production, thereby increasing productivity in that sector, certain animal health rules governing intra-Community trade in poultry and hatching eggs must be laid down at Community level; Whereas the breeding and rearing of poultry is included in the farming sector; whereas it constitutes a source of income for part of the farming population; Whereas disparities as regards animal health conditions in the Member States should be eliminated in order to encourage intra-Community trade in poultry and hatching eggs, thus contributing to the completion of the internal market; Whereas, in order to encourage the harmonious development of intra-Community trade, a Community system should be laid down to govern import from third countries; Whereas the provisions of this Directive should not, in principle, apply to specific trade such as exhibitions, shows and contests; Whereas this Directive should cover trade in quails, pigeons, ducks, pheasants and partridges reared for breeding or consumption; Whereas, in view of the nature of modern poultry farming, the best way to promote the harmonious development of intra-Community trade in poultry and hatching eggs is to monitor production establishments; Whereas it should be left to the competent authorities of the Member States to approve establishment which satisfy the conditions laid down in this Directive and to ensure that the conditions are applied; Whereas Council Regulation (EEC) No 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks (4), as last amended by Regulation (EEC) No 3987/87 (5), provides for the granting of a distinguishing registration number to each production establishment and for the marking of hatching eggs; whereas Commission Regulation (EEC) No 1868/77 (6), as last amended by Regulation (EEC) No 1351/87 (7), lays down detailed rules for the application of the said Regulation; whereas, for practical reasons, the same criteria for identifying production establishments and marking hatching eggs should be adopted for the purposes of this Directive; Whereas, in order to be the subject of intra-Community trade, poultry and hatching eggs must satisfy certain animal health requirements, so as to avoid the spread of contagious diseases; Whereas, however, it is appropriate to postpone laying down the control rules applicable to combating avian influenza and Newcastle disease; Whereas transport conditions should be laid down for the same reason; Whereas provision should be made for allowing the Commission to approve certain additional requirements in the light of the progress made by a Member State in eradicating certain poultry diseases, provided that those requirements in no case exceed those applied nationally by the Member State concerned; whereas, in this context, it could prove desirable to determine the status of the Member States or regions thereof with regard to certain diseases likely to affect poultry; Whereas, although intra-Community trade transactions in very small quantities cannot, for practical reasons, be subject to all the Community requirements, certain essential rules should be complied with; Whereas, to ensure that the prescribed requirements are satisfied, provision must be made for the issue by an official veterinarian of a health certificate to accompany the poultry and hatching eggs to their destination; Whereas, in respect of the organization of, and the follow-up to, the checks to be carried out by the Member State of destination and the safeguard measures to be implemented, reference should be made to the general rules laid down in Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (8); Whereas provision should be made for checks to be carried out by the Commission in cooperation with the competent authorities of Member States; Whereas defining Community arrangements applicable to imports from third countries requires a list to be drawn up of third countries or parts of third countries from which poultry and hatching eggs may be imported; Whereas the choice of these countries must be based on criteria of a general nature such as the state of health of the poultry and other livestock, the organization and powers of the veterinary services and the health regulations in force; Whereas, in addition, importation of poultry and hatching eggs should not be authorized from countries which are infected with contagious poultry diseases presenting a risk to Community livestock or which have been free from such diseases for too short a period; Whereas the general conditions applicable to importation from third countries must be supplemented by special conditions drawn up on the basis of the health situation in each of them; whereas, owing to the technical nature and the diversity of the criteria on which these special conditions depend, recourse must be had, in order to define them, to the Standing Veterinary Committee; Whereas the presentation of a standard form of certificate upon importation of poultry and hatching eggs constitutes an effective means of verifying that the Community rules are being applied; whereas such rules may include special provisions which may vary according to the third country concerned; whereas this must be taken into account in drawing up the standard forms of certificate; Whereas Commission veterinary experts should be responsible for verifying that the rules are observed in third countries; Whereas the checks carried out upon importation must cover the origin and the state of health of the poultry and hatching eggs; Whereas Member States must be allowed, on the arrival of poultry and hatching eggs in the territory of the Community and during transit to their place of destination, to take all measures, including slaughter and disposal, required for the purpose of safeguarding public and animal health; Whereas the rules and general principles governing checks on poultry and hatching eggs will be determined later as part of the measures to be taken to bring about the internal market; Whereas every Member State must have the right to place an immediate prohibition on imports from a third country when such imports may be dangerous for human and animal health; whereas, in such a case, coordination of the attitudes of the Member States with regard to that third country must be ensured without delay, without prejudice to possible amendments to the list of countries authorized to export to the Community; Whereas the constant development of poultry-rearing techniques means that periodic changes in the methods of poultry-disease control will have to be made; Whereas the provisions of this Directive should be revised in connection with the completion of the internal market; Whereas provision should be made for a procedure establishing close cooperation between the Member States and the Commission within the Standing Veterinary Committee, HAS ADOPTED THIS DIRECTIVE: CHAPTER I General provisions Article 1 1. This Directive lays down animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs. 2. This Directive shall not apply to poultry for exhibitions, show or contests. Article 2 For the purposes of this Directive 'official veterinarian' and 'third country' shall mean the official veterinarian and third country referred to in Directive 72/462/EEC. In addition: 1. 'poultry' shall mean fowl, turkeys, guinea fowl, ducks, geese, quails, pigeons, pheasants and partridges reared or kept in captivity for breeding, the production of meat or eggs for consumption, or for re-stocking supplies of game; 2. 'hatching eggs' shall mean eggs for incubation, laid by poultry as defined in 1; 3. 'day-old chicks' shall mean all poultry less than 72 hours old, not yet fed; however, Barbary ducks may be fed; 4. 'breeding poultry' shall mean poultry 72 hours old or more, intended for the production of hatching eggs; 5. 'productive poultry' shall mean poultry 72 hours old or more, reared for the production of meat and/or eggs for consumption (or for restocking supplies of game); 6. 'slaughter poultry' shall mean poultry sent direct to a slaughterhouse for slaughter as soon as possible after arrival, and in any case within 72 hours; 7. 'flock' shall mean all poultry of the same health and immunity status, reared on the same premises or in the same enclosure and constituting a single zootechnical unit; 8. 'holding' shall mean a facility - which may include an establishment - used for the rearing or keeping of breeding or productive poultry; 9. 'establishment' shall mean a facility or part of a facility which occupies a single site and is devoted to the following activities: (a) pedigree breeding establishment: an establishment which produces hatching eggs for the production of breeding poultry; (b) breeding establishment: an establishment which produces hatching eggs for the production of productive poultry: (c) rearing establishment: an establishment which rears poultry until the laying stage; (d) hatchery: an establishment which incubates and hatches eggs and supplies day-old chicks: 10. 'authorized veterinarian' shall mean a veterinarian instructed by the competent veterinary authority, under its responsibility, to carry out the checks provided for in this Directive in a particular establishment; 11. 'approved laboratory' shall mean a laboratory located in the territory of a Member State, approved by the competent veterinary authority, under its responsibility, for the purpose of carrying out the diagnostic tests provided for in this Directive; 12. 'health inspection' shall mean a visit by the official veterinarian or authorized veterinarian for the purpose of inspecting the health status of all the poultry in an establishment; 13. 'compulsorily notifiable diseases' shall mean the diseases listed in Annex V; 14. 'outbreak site' shall mean a site as defined in Directive 82/894/EEC; 15. 'infected area' for the diseases listed in Annex V shall mean either a zone comprising, depending on the epizootiological environment of the outbreak site, a well-defined territory, or a protection zone with a radius of at least 3 kilometres around the outbreak site, which is itself included in a surveillance zone of a radius of at least 10 kilometres; 16. 'quarantine station' shall mean facilities where the poultry is kept in complete isolation and away from direct or indirect contact with other poultry, so as to permit long-term observation and testing for the diseases listed in Annex V; 17. 'sanitary slaughter' shall mean the destruction, subject to all the necessary health safeguards including disinfection, of all poultry and products at the outbreak site which are infected or suspected of being contaminated. CHAPTER II Rules for intra-Community trade Article 3 1. Member States shall submit to the Commission by 1 July 1991 a plan describing the national measures which they intend to implement to ensure compliance with the rules set out in Annex II for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs. 2. The Commission shall examine the plans. In accordance with the procedure laid down in Article 32, the plans may be approved, or amendments or additions made, before approval is given. 3. In accordance with the procedure referred to in paragraph 2, amendments or additions to a plan which has been approved in accordance with the said paragraph may be: - approved at the request of the Member State concerned, in order to take account of a change in the situation in that Member State, or - requested, in order to take account of progress in methods of disease prevention and control. Article 4 Each Member State shall designate a national reference laboratory to be responsible for coordinating the diagnostic methods provided for in this Directive and their use by the approved laboratories located in its territory. These reference laboratories are listed in Annex I. Article 5 In order to be traded within the Community: (a) hatching eggs, day-old chicks, breeding poultry and productive poultry must satisfy the conditions laid down in Articles 6, 12, 15 and 17 and, respectively, those laid down pursuant to Articles 13 and 14 or those laid down in Articles 7, 8 and 9; (b) slaugther poultry and, by way of derogation from (a), poultry intended for restocking supplies of game, until the implementation of animal health conditions governing intra-Community trade and the import from third countries of fresh poultry meat and game birds for rearing, must fulfil the conditions set out in Articles 10, 12, 15 and 17 and those laid down pursuant to Articles 13 and 14. Article 6 Hatching eggs, day-old chicks, breeding poultry and productive poultry must come from: 1. establishments which fulfil the following requirements: (a) they must be approved and given a distinguishing number by the competent authority, in accordance with the rules set out in Chapter I of Annex II; (b) they must not, at the time of consignment, be the subject of any animal health restrictions applicable to poultry; (c) they must not be located in an infected area; 2. a flock which, at the time of consignment, presents no clinical sign or suspicion of disease. Article 7 At the time of consignment, hatching eggs must: 1. if they come from a Member State, meet the following requirements: (a) come from flocks which: - have been held for more than six weeks in one or more Community establishments as defined in Article 6 (1) (a), - if there is a vaccination requirement, have been vaccinated in accordance with the vaccination conditions in Annex III; - have undergone an animal health examination carried out by an official veterinarian or an authorized veterinarian during the 24 hours preceding consignment and, at the time of the examination, have shown no clinical sign or suspicion of disease; (b) be marked in accordance with Commission Regulation (EEC) No 1868/77; (c) have been desinfected in accordance with the instructions of the official veterinarian; 2. if they come from third countries, have been imported in accordance with the conditions set out in Chapter III. Article 8 Day-old chicks must: (a) have been hatched from hatching eggs satisfying the requirements of Articles 6 and 7; (b) satisfy the vaccination conditions in Annex III, if there is a vaccination requirement; (c) present, at the time of consignment, no suspicion of diseases on the basis of Annex II, Chapter II, B 2 (g) and (h). Article 9 At the time of consignment, breeding poultry and productive poultry must: (a) have been held since hatching or for more than six weeks in one or more Community establishments as defined in Article 6 (1) (a); (b) if there is a vaccination requirement, satisfy the vaccination conditions in Annex III; (c) have been submitted to a health examination by an official or authorized veterinarian during the 24 hours preceding consignment and, at the time of the examination, have presented no clinical sign or suspicion of disease. Article 10 At the time of the consignment, slaughter poultry must have come from a holding: (a) where they have been held since hatching or for more than 21 days; (b) which is not the subject of any animal health restrictions applicable to poultry; (c) where the health examination carried out by the official or authorized veterinarian during the 48 hours preceding dispatch on the flock from which the consignment to be slaughtered is to be drawn has not revealed within that flock any clinical sign or suspicion of disease; (d) which is not located in an area infected with avian influenza or Newcastle disease, to be defined in the framework of the measures to combat these diseases to be adopted in accordance with Article 19. Article 11 1. The requirement of Articles 5 to 10 and 15 shall not apply to intra-Community trade in poultry and hatching eggs in respect of consignments comprising fewer than 20 units. 2. However, poultry and hatching eggs as referred to in paragraph 1 must, at the time of consignment, have come from flocks which: - have been held in the Community since hatching or for at least three months, - present no clinical signs of a contagious poultry disease at the time of consignment, - if there is a vaccination requirement, satisfy the vaccination conditions in Annex III, - are not the subject of any animal health restrictions applicable to poultry, - are not located in an area infected with avian influenza or Newcastle disease, to be defined in the framework of the measures to combat these diseases to be adopted in accordance with Article 19, - have been found negative in serological tests for Salmonella pullorum et gallinarum antibodies, in accordance with Annex II, Chapter III. Article 12 1. In the case of consignment of poultry and hatching eggs from Member States or regions of Member States which vaccinate the poultry referred to in Article 1 against Newcastle disease to a Member State or region of a Member State the status of which has been established in accordance with paragraph 2 below the following rules shall apply: (a) hatching eggs must come from flocks which are: - not vaccinated, or - vaccinated using an inactivated vaccine, or - vaccinated using a live vaccine, provided that vaccination has taken place at least 60 days before the collection of the hatching eggs; (b) day-old chicks must come from: - hatching eggs satisfying the conditions in (a), - a hatchery where working practices ensure that such eggs are incubated at completely separate times and locations from eggs not satisfying the conditions in (a); (c) breeding and productive poultry must: - not be vaccinated against Newcastle disease, and - have been isolated for 14 days before consignment, at either a holding or a quarantine station under the supervision of the official veterinarian. In this connection, no fowl at the holding of origin or quarantine station, as applicable, may have been vaccinated against Newcastle disease during the 21 days preceding consignment and no bird which is not due for consignment may have entered the holding or the quarantine station during that time; in addition, no vaccinations may be carried out in the quarantine stations, and - have undergone, during the 14 days preceding consignment, representative serological testing to detect Newcastle disease antibodies in accordance with detailed rules adopted pursuant to the procedure laid down in Article 32; (d) slaughter poultry must come from flocks which: - if not vaccinated against Newcastle disease, satisfy the requirement in the third indent of (c), - if vaccinated, have not been vaccinated with a live vaccine during the 30 days preceding consignment and have undergone, during the 14 days preceding consignment and on the basis of a representative sample, a test to isolate the Newcastle disease virus complying with detailed rules adopted in accordance with the procedure laid down in Article 32. 2. The status of Member States or regions of Member States from the point of view of Newcastle disease shall be established by the Commission, in accordance with the procedure provided for in Article 32, at the latest six months before the date on which the Member States must conform to this Directive. The elements to be taken into consideration for determining this status shall be the data referred to in Article 14 (1) and, in particular, the following criteria: - no Newcastle disease shall have been detected in the poultry referred to in Article 1 for at least the preceding 12 months, - vaccination against Newcastle disease in the poultry referred to in Article 1 shall not have been authorized for at least the preceding 12 months, - all breeding flocks shall have been monitored at least once a year for the presence of Newcastle disease, - the holdings shall contain no poultry which have been vaccinated against Newcastle disease. 3. The conditions referred to in paragraph 1 shall be reviewed before 31 December 1992. Article 13 1. Where a Member State draws up or has drawn up a voluntary or compulsory control programme for a disease to which poultry are susceptible, it may present the programme to the Commission, outlining in particular: - the distribution of the disease in its territory, - the reasons for the programme, taking into consideration the importance of the disease and the programme's likely benefit in relation to its cost, - the geographical area in which the programme will be implemented, - the status categories to be applied to poultry establishments, the standards which must be attained in each category, and the test procedures to be used, - the programme monitoring procedures, - the action to be taken if, for any reason, an establishment loses its status, - the measures to be taken if the results of the tests carried out in accordance with the provisions of the programme are positive. 2. The Commission shall examine the programmes presented by the Member States. The programmes may be approved, in compliance with the criteria referred to in paragraph 1, in accordance with the procedure laid down in Article 32. Any additional guarantees, general or specific, which may be required in intra-Community trade may be defined in accordance with the same procedure. Such guarantees must not exceed those required by the Member State in its own territory. In the case of programmes presented to the Commission before 1 July 1991, decisions as to their approval and additional trade guarantees shall be taken before 1 January 1992. 3. Programmes submitted by Member States may be amended or supplemented in accordance with the procedure laid down in Article 32. Amendments or additions to programmes which have already been approved or to guarantees which have been defined in accordance with paragraph 2 may be approved under the same procedure. Article 14 1. Where a Member State considers that its territory or part of its territory is free from one of the diseases to which poultry are susceptible, it shall present to the Commission appropriate supporting documentation, setting out in particular: - the nature of the disease and the history of its occurrence in that Member State, - the results of surveillance testing based on serological, microbiological or pathological investigations and on the fact that the disease must by law be notified to the competent authorities, - the period over which the surveillance was carried out, - where applicable, the period during which vaccination against the disease has been prohibited and the geographical area concerned by the prohibition, - the arrangements for verifying that the area concerned remains free from the disease. 2. The Commission shall examine documentation submitted by Member States. The additional guarantees, general or specific, which may be required in intra-Community trade may be defined in accordance with the procedure laid down in Article 32. Such guarantees must not exceed those required by the Member State in its own territory. Where justification is submitted before 1 July 1991, decisions on additional guarantees shall be taken before 1 January 1992. 3. The Member State concerned shall notify the Commission of any change in the particulars specified in paragraph 1. The guarantees defined as laid down in paragraph 2 may, in the light of such notification, be amended or withdrawn in accordance with the procedure laid down in Article 32. Article 15 1. Day-old chicks and hatching eggs must be transported either in purpose-designed disposable boxes, or in boxes which may be re-used provided they are disinfected beforehand. Such boxes must be cleaned and: (a) contain only day-old chicks or hatching eggs of the same species, category and type of poultry, coming from the same establishment; (b) bear the following indications: - the name of the Member State of consignment, - the species of poultry to which the eggs or chicks belong, - the number of chicks or eggs, - the category and type of production for which they are intended, - the name or business name, address and approval number of the production establishment, - the establishment of origin's approval number, as provided for in Annex II, Chapter I (2), - the Member State of destination; (c) be closed in accordance with the instructions of the competent authority in such a way as to avoid any possibility of substitution of the contents. 2. Boxes holding day-old chicks or hatching eggs may be grouped for transport in appropriate containers. The number of boxes thus grouped and the indications referred to in paragraph 1 (b) must be shown on those containers. 3. Breeding and productive poultry must be transported in crates or cages: - which contain only poultry of the same species, categories and type, coming from the same establishment, - bearing the approval number of the establishment of origin as provided for in Annex II, Chapter I (2), - which are closed in accordance with the instructions of the competent authority in such a way as to avoid any possibility of substitution of the contents. 4. (a) Breeding and productive poultry and day-old chicks must be conveyed without delay to the establishment of destination, without coming into contact with other live birds, except breeding and productive poultry or day-old chicks satisfying the conditions laid down in this Directive. (b) Slaughter poultry must be conveyed without delay to the slaughterhouse of destination, without coming into contact with other poultry, except slaughter poultry satisfying the conditions laid down in this Directive. 5. Crates, cages and vehicles must be designed so as to: - preclude the loss of excrement and minimize the loss of feathers during transit, - allow visual inspection of the poultry, - allow cleansing and disinfection. 6. The vehicles and, if they are not disposable, the containers, crates and cages must, before loading and unloading, be cleansed and disinfected in accordance with the instructions of the competent authority of the Member State concerned. Article 16 Poultry as referred to in Article 15 (4) may not be transported through areas infected with avian influenza or Newcastle disease, unless by trunk road or rail. Article 17 In trade between Member States, poultry and hatching eggs must, during transportation to the place of destination, be accompanied by a health certificate which: - conforms with the appropriate model in Annex IV, - is signed by an official veterinarian, - is drawn up on the date of loading in the language or languages of the Member State of dispatch and in the official language or languages of the Member State of destination, - is valid for five days, - consists of a single sheet, - is normally made out for a single consignee, - bears a stamp of a colour different from that of the certificate. Article 18 The Member States of destination may, in compliance with the general provisions of the Treaty, grant one or more Member States of dispatch general authorizations or authorizations limited to specific cases permitting entry into their territory of poultry and hatching eggs without the certificate provided for in Article 17. Article 19 The Council, acting by a qualified majority on a proposal from the Commission, shall, before 1 July 1991, adopt the control rules for combating avian influenza and Newcastle disease. CHAPTER III Rules for imports from third countries Article 20 Poultry and hatching eggs imported into the Community must satisfy the conditions laid down in Articles 21 to 24. Article 21 1. Poultry and hatching eggs must have originated in a third country or part of a third country included on a list drawn up by the Commission in accordance with the procedure laid down in Article 32. That list may be supplemented or amended in accordance with the procedure laid down in Article 33. 2. In deciding whether a third country or part thereof may be included on the list referred to in paragraph 1, particular account shall be taken of: (a) the state of health of the poultry, other domestic animals and wildlife in the third country, particular attention being paid to exotic animal diseases, and the health situation in the surrounding area, where either is liable to endanger public and animal health in the Member States; (b) the regularity and rapidity of the supply of information by the third country relating to the existence of contagious animal diseases in its territory, in particular the diseases on Lists A and B of the International Office of Epizootics; (c) the country's rules on animal-disease prevention and control; (d) the structure of the veterinary services in the country and their powers; (e) the organization and implementation of measures to prevent and control contagious animal diseases; (f) the guarantees which the third country can give with regard to compliance with this Directive; (g) compliance with Community rules on hormones and residues. 3. The list referred to in paragraph 1 and any amendments thereto shall be published in the Official Journal of the European Communities. Article 22 1. Poultry and hatching eggs must come from countries free from avian influenza and Newcastle disease. 2. The general criteria for classifying the third country from the point of view of the diseases shall be adopted in accordance with the procedure laid down in Article 32. 3. The Commission may, in accordance with the procedure laid down in Article 32, decide that the provisions of paragraph 1 of this Article shall apply to only a part of the territory of a third country. Article 23 1. Poultry and hatching eggs may be imported from the territory of a third country or part of the territory of a third country included on the list drawn up in accordance with Article 21 (1) only if they come from flocks which: (a) prior to consignment have been held without interruption in the territory or part of the territory concerned of such country for a period to be determined in accordance with the procedure laid down in Article 32; (b) satisfy the animal health conditions adopted in accordance with the procedure laid down in Article 32 for imports of poultry and hatching eggs from the country in question. The conditions may differ according to the species or category of poultry. 2. The animal health conditions shall be determined on the basis of the rules laid down in Chapter II and its corresponding Annexes. In accordance with the procedure laid down in Article 32, derogations may be granted on a case-by-case basis if the third country concerned offers similar animal health guarantees which are at least equivalent. Article 24 1. Poultry and hatching eggs must be accompanied by a certificate drawn up and signed by an official veterinarian of the exporting third country. The certificate must: (a) be issued on the day of loading for consignment to the Member State of destination; (b) be drawn up in the official language or languages of the Member State of destination; (c) accompany the consignment in the original; (d) attest to the fact that the poultry or hatching eggs satisfy the requirements of this Directive and those adopted pursuant to this Directive with regard to importation from third countries; (e) be valid for five days; (f) consist of a single sheet; (g) be made out for a single consignee; (h) bear a stamp of a colour different from that of the certificate. 2. The certificate referred to in paragraph 1 must comply with a model drawn up in accordance with the procedure laid down in Article 32. Article 25 On-the-spot inspections shall be carried out be veterinary experts of the Member States and the Commission to ensure that all the provisions of this Directive are effectively applied. The Member States' experts responsible for these inspections shall be designated by the Commission on proposals for the Member States. The inspections shall be carried out on behalf of the Community, and the latter shall bear the costs thereof. The frequency of the inspections and the inspection procedure shall be determined in accordance with the procedure laid down in Article 32. Article 26 1. The Commission may, in accordance with the procedure laid down in Article 33, decide that imports from a third country or part of a third country are to be confined to particular species, to hatching eggs, to poultry for breeding or production, to slaughter poultry or to poultry intended for special purposes. 2. The Commission may decide, in accordance with the procedure laid down in Article 33, to apply animal health restrictions, as required, after importation. Article 27 1. The rules and general principles applicable during inspections in third countries or during inspections of imported poultry from third countries shall be determined in accordance with the second subparagraph of Article 19 (1) of Directive 89/662/EEC. Pending implementation of the abovementioned rules and principles, the national rules shall remain in force, subject to compliance with the general rules of the Treaty. 2. Poultry and hatching eggs may not be imported into the Community if: - the consignment does not come from the territory or part of the territory of a third country on the list drawn up pursuant to Article 21 (1), - the consignment is, or is suspected of being, infected with, or contaminated by, a contagious disease, - the conditions laid down in this Directive have not been complied with by the exporting third country, - the certificate accompanying the consignment does not comply with the conditions set out in Article 24, - examination reveals that Community rules on hormones and residues have not been complied with. 3. Without prejudice to any special conditions which may be adopted in accordance with the procedure laid down in Article 26, for reasons of animal health or where permission to send back poultry the entry of which has been refused pursuant to paragraph 1 has not been granted, the competent authority of the Member State of destination may designate the slaughterhouse which must accept such poultry. Article 28 On arrival in the Member State of destination, slaughter poultry must be taken directly to a slaughterhouse for slaughter as soon as possible. Without prejudice to any special conditions which may be adopted in accordance with the procedure laid down in Article 33, the competent authority of the Member State of destination may, on animal-health grounds, designate the slaughterhouse to which the poultry must be conveyed. CHAPTER IV Common provisions Article 29 1. For the purposes of intra-Community trade, the safeguard measures provided for in Directive 89/662/EEC shall apply to poultry and hatching eggs. 2. For the purposes of imports from third countries, the following safeguard measures shall apply: (a) Without prejudice to Article 22, if a contagious poultry disease likely to endanger the health of poultry of one of the Member States appears in or extends to a third country or if any other animal-health reason justifies it, the Member State concerned shall prohibit imports of animals of the species covered by this Directive coming directly or indirectly via another Member State either from the third country as a whole or from part of the territory thereof. (b) The measures taken by the Member States on the basis of this Article, together with their repeal, shall be communicated without delay to the other Member State and the Commission and the reasons therefore shall be indicated. The Standing Veterinary Committee shall meet as soon as possible following such communication and shall decide, in accordance with the procedure laid down in Article 32, whether these measures require amendment in order, particularly, to be coordinated with measures taken by the other Member States or whether they should be discontinued. Should the situation provided for in this Article occur and other Member States also need to apply the measures taken thereunder, possibly amended in accordance with the preceding subparagraph, the appropriate provisions shall be adopted in accordance with the procedure laid down in Article 32. (c) The resumption of imports from the third country concerned shall be authorized under the same procedure. Article 30 1. The veterinary control rules provided for by Directive 90/425/EEC shall apply to intra-Community trade in poultry and hatching eggs. 2. Directive 90/425/EEC shall be amended as follows: (a) In Annex A, under I, the following reference shall be added: 'Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs OJ No L 303, 31. 10. 1990, p. 6.' (b) In Annex B the following indents shall be deleted: '- live poultry', '- eggs for hatching'. Article 31 Until the date of entry into force of the decisions adopted pursuant to Articles 20, 21 and 22, the Member States shall apply to imports of poultry and hatching eggs from third countries conditions at least equivalent to those resulting from the application of Chapter II. Article 32 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter forthwith to the Standing Veterinary Committee either on his own initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. 4. If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, within three months of the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission save where the Council has decided against the said measures by a simple majority. Article 33 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter forthwith to the Standing Veterinary Committee either on his initiative or at the request of the representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within two days. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. 4. If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, within 15 days of the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission save where the Council has decided against the said measures by a simple majority. Article 34 Amendments to the Annexes, particularly in order to adapt them to changes in diagnostic methods and to variations in the economic importance of particular diseases, shall be decided by the Commission in accordance with the procedure laid down in Article 32. Article 35 The provisions of this Directive and Article 29 in particular shall be reviewed before 31 December 1992 in the light of proposals concerning the completion of the internal market. Article 36 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 1 January 1992. They shall forthwith inform the Commission thereof. Article 37 This Directive is addressed to the Member States. Done at Luxembourg, 15 October 1990. For the Council The President V. SACCOMANDI (1) OJ No C 89, 10. 4. 1989, p. 1. (2) OJ No C 260, 15. 10. 1990. (3) OJ No C 194, 31. 7. 1989, p. 11.(4) OJ No L 282, 1. 11. 1975, p. 100. (5) OJ No L 376, 31. 12. 1987, p. 20. (6) OJ No L 209, 17. 8. 1977, p. 1. (7) OJ No L 127, 16. 5. 1987, p. 18.(8) OJ No L 224, 18. 8. 1990, p. 29. ANNEX I 1. The national reference laboratories for avian diseases are as follows: 1. Belgium Institut National de recherches vÃ ©tÃ ©rinaires, Groeselenberg 99, B-1180 Bruxelles Denmark Institut for Fjerkraesygdomme, Den Kgl. Veterinaer- og Landbohjskole, DK-Koebenhavn France Laboratoire de Pathologie Aviaire, CNEVA, F-22440 Ploufragan Germany Bundesforschungsanstalt fuer Landwirtschaft Institut fuer Kleintierzucht, Doernbergstrasse 25/27, D-3100 Celle Greece Institute of Infectious Parasitic Disease of Thessaloniki, GR-Thessaloniki Ireland Veterinary Research Laboratory, Abbotstown, Castleknock, IRL-County Dublin Italy Instituto ZooprofillÃ ¡ttico Sperimentale delle Venezie Via G. ORUS 2, I-35100 Padova Luxembourg Laboratoire VÃ ©tÃ ©rinaire de l'Etat, 54 avenue Gaston Diderich, L-1420 Luxemburg; Netherlands Centraal Diergeneeskundig Instituut, NL-Lelystad Portugal Laboratorio Nacional de InvestigaÃ §ao Veterinaria, PT-Lisboa Spain Laboratorio de Sanidad y ProducciÃ ³n Animal, ES-Barcelona United Kingdom Central Veterinary Laboratory, Weybridge, UK-Surrey 2. The national reference laboratories for avian diseases listed in point 1 are responsible in each Member State for coordinating the diagnostic methods provided for in this Directive. To this end: (a) they may supply approved laboratories with the reagents needed for diagnostic testing; (b) they monitor the quality of all the reagents used by the approved laboratories; (c) they organize periodic comparative tests. ANNEX II APPROVAL OF ESTABLISHMENTS CHAPTER I General rules 1. In order to be approved by the competent authority for the purposes of intra-Community trade, establishments must: (a) satisfy the conditions as regards facilities and operation set out in Chapter II; (b) apply and adhere to a disease surveillance programme approved by the competent central veterinary authority, taking into account the requirements of Chapter III; (c) provide every facility for the carrying out of the operations listed in (d); (d) be subject to the supervision of the competent veterinary authority within the context of an organized form of animal health monitoring. Such monitoring will include in particular: - at least one inspection visit per year by the official veterinarian, supplemented by checks to verify the application of hygiene measures and the operation of the establishment in accordance with the conditions in Chapter II, - the recording by the farmer of all the information necessary for the continuous monitoring of the health status of the establishment by the competent veterinary authority; (e) contain only poultry as defined in Article 2 (1). 2. The competent authority will give each establishment which complies with the conditions laid down in point 1 a distinguishing approval number, which may be the same as that given pursuant to Regulation (EEC) No 2782/75. CHAPTER II Facilities and operation A. Pedigree breeding, breeding and rearing establishments 1. Facilities (a) The siting and layout of the facilities must be compatible with the type of production pursued, ensuring that the introduction of disease can be prevented or, if an outbreak occurs, that it can be controlled. If an establishment houses several species of poultry, there must be a clear separation between them. (b) The facilities must provide good conditions of hygiene and allow health monitoring to be carried out. (c) The equipment must be compatible with the type of production pursued, and allow cleansing and disinfection of the facilities and of vehicles for transporting poultry and eggs at the most suitable spot. 2. Rearing (a) Rearing techniques must be based as far as possible on the 'protected rearing' principle and on the 'all-in/all-out' principle. Cleansing, disinfection and depopulation must be carried out between batches. (b) Pedigree-breeding, breeding and rearing establishments must house only poultry: - from the establishment itself, and/or - from other pedigree-breeding, breeding or rearing establishments in the Community approved in accordance with Article 6 (a), and/or - imported from third countries in accordance with this Directive. (c) Hygiene rules must be drawn up by the management of the establishment; personnel must wear appropriate working clothing and visitors protective clothing. (d) Buildings, pens and equipment must be kept in good repair. (e) Eggs must be collected several times a day, and must be clean and be disinfected as soon as possible. (f) The farmer must notify the authorized veterinarian of any variation in production performance or any other sign suggesting the presence of a contagious poultry disease. As soon as disease is suspected, the authorized veterinarian must send the samples needed for making or confirming the diagnosis to an approved laboratory. (g) A flock history, register or data medium must be kept for each flock for at least two years after the disposal of the flock and must show. - arrivals and departures, - production performance, - morbidity and mortality with causes, - any laboratory tests and the results thereof, - the place of origin of the poultry, - the destination of eggs. (h) Where a contagious poultry disease occurs, the results of laboratory tests must be communicated immediately to the authorized veterinarian. B. Hatcheries 1. Facilities (a) A hatchery must be physically and operationally separate from rearing facilities. The layout must be such as to allow the various functional units listed below to be kept separate: - egg storage and grading, - disinfection, - pre-incubation, - hatching, - preparation and packaging of goods for dispatch. (b) Buildings must be protected against birds coming from outside and rodents; floors and walls must be of hard-wearing, impervious and washable materials; natural or artificial lighting and air flow and temperature systems must be of an appropriate type; provision must be made for the hygienic evacuation of waste (eggs and chicks). (c) Equipment must have smooth and waterproof surfaces. 2. Operation (a) Operation must be based on a one-way circuit for eggs, mobile equipment and personnel. (b) Hatching eggs must be: - from Community pedigree breeding or breeding establishments approved in accordance with Article 6 (a), - imported from third countries in accordance with this Directive. (c) Hygiene rules must be drawn up by the management of the establishment; personnel must wear appropriate working clothing and visitors protective clothing. (d) Buildings and equipment must be kept in good repair. (e) The following must be disinfected: - eggs, between the time of their arrival and the incubation process, - the incubators, regularly, - hatchers and equipment, after the hatching of each batch. (f) A programme of microbiological quality control must be used to assess the health status of the hatchery. (g) The farmer must notify the authorized veterinarian of any variation in production performance or any other sign suggesting the presence of a contagious poultry disease. As soon as contagious disease is suspected, the authorized veterinarian must send the samples needed for making or confirming the diagnosis to an approved laboratory and inform the competent veterinary authority, which will decide on appropriate measures to be taken. (h) A flock history, register or data medium for the hatchery must be kept for at least two years showing, if possible by flock: - the origin of the eggs and their arrival date, - hatching yields, - any abnormalities, - any laboratory tests and the results thereof, - details of any vaccination programmes, - the number and the destination of incubated eggs which have not hatched, - the destination of day-old chicks. (i) Where a contagious poultry disease occurs, the results of laboratory tests must be communicated immediately to the authorized veterinarian. CHAPTER III Disease surveillance programme Without prejudice to health measures and to Articles 13 and 14, disease surveillance programmes must, as a minimum, comprise surveillance of the infections and species listed below. A. Salmonella pullorum, Salmonella gallinarum and Salmonella arizonae infections 1. Species concerned (a) S. pullorum et gallinarum: fowls, turkeys, guinea fowls, quails, pheasants, partridges and ducks. (b) S. arizonae: turkeys. 2. Disease surveillance programme (a) Serological and/or bacteriological tests must be used to determine whether an infection is present. (b) Samples for testing must be taken, as appropriate, from blood, second-grade chicks, down or dust taken from hatchers, swabs taken from the walls of the hatchery, litter or water from a drinker. (c) When blood samples are taken from a flock for serological testing for S. pullorum or S. arizonae, prevalence of infection in the country concerned and its past incidence in the establishment must be allowed for in determining the number of samples to be taken. Flocks must be inspected during each laying period at the best time for detecting the disease. B. Mycoplasma gallisepticum and Mycoplasma meleagridis infections 1. Species concerned (a) Mycoplasma gallisepticum: fowls and turkeys. (b) Mycoplasma meleagridis: turkeys. 2. Disease surveillance programme (a) Presence of infection must be tested by serological and/or bacteriological testing and/or by the presence of air sacculitis lesions in day-old chicks and turkey poults. (b) Samples for testing must be taken, as appropriate, from blood, day-old chicks and turkey poults, sperm, or swabs taken from the trachea, the cloaca or air sacs. (c) Tests for detecting M. gallisepticum or M. meleagridis must be performed on a representative sample in order to allow continous surveillance of the infection during rearing and laying, i.e. just before the start of laying and every three months thereafter. C. Results and measures to be taken If there are no reactors, the test is deemed negative. Otherwise, the flock is suspect and the measures specified in Chapter IV must be applied to it. D. In the case of holdings which consist of two or more separate production units, the competent veterinary authority may derogate from these measures as regards healthy production units on a holding which is infected provided that the authorized veterinarian has confirmed that the structure and size of these production units and the operations carried out there are such that the production units provide completely separate facilities for housing, keeping and feeding, so that the disease in question cannot spread from one production unit to another. CHAPTER IV Criteria for suspending or withdrawing approval of an establishment 1. Approval granted to an establishment must be suspended: (a) when the conditions laid down in Chapter II are no longer met; (b) until an investigation appropriate to the disease has been completed: - if avian influenza or Newcastle disease are suspected at the establishment, - if the establishment has received poultry or hatching eggs from an establishment with suspected or actual infection by avain influenza or Newcastle disease, - if contact liable to transmit the infection has occurred between the establishment and the site of an outbreak of avian influenza or Newcastle disease; (c) until such time as new tests are performed, if the results of surveillance carried out in accordance with the conditions laid down in Chapters II and III for infection by S. pullorum, S. gallinarum, S. arizonae, M. gallisepticum or M. meleagridis give cause to suspect infection; (d) until completion of the appropriate measures required by the official veterinarian, if the establishment is found not to conform with the requirements of Chapter I, paragraph 1 (a), (b) and (c). 2. Approval must be withdrawn: (a) if avian influenza or Newcastle disease occurs at the establishment; (b) if a second test of an appropriate type confirms the presence of infection by S. pullorum, S. gallinarum, S. arizonae, M. gallisepticum or M. meleagridis; (c) if, after a second notice served by the official veterinarian, action to bring the establishment into line with the requirements of Chapter I, paragraph 1 (a), (b) and (c), has not been taken. 3. Conditions for restoring approval: (a) if approval has been withdrawn because of an occurrence of avian influenza or Newcastle disease, it may be restored 21 days after cleansing and disinfection if sanitary slaughter has been carried out; (b) if approval has been withdrawn because of infection caused by: i(i) Salmonella pullorum et gallinarum, or Salmonella arizonae, it may be restored after negative results have been recorded in two tests performed with an interval of at least 21 days on the establishment and after disinfection following sanitary slaughter of the infected flock; (ii) Mycoplasma gallisepticum or Mycoplasma meleagridis, it may be restored after negative results have been recorded in two tests performed on the entire flock with an interval of at least 60 days. ANNEX III POULTRY VACCINATION CONDITIONS Vaccines used for vaccinating poultry or flocks producing hatching eggs must: - conform to the requirements of the European Pharmacopoeia, - be produced, tested and distributed under official supervision. The criteria for using vaccines against Newcastle disease in the context of routine-vaccination programmes may be determined by the Commission. ANNEX IV HEALTH CERTIFICATES FOR INTRA-COMMUNITY TRADE (Models 1 to 6) MODEL 1 EUROPEAN COMMUNITYHATCHING EGGS 1. Consigner (name and address in full): 3. Consignee (name and address in full): - initial: - final: NOTES: (a) A separate certificate must be provided for each consignment of hatching eggs. (b) The original of the certificate must accompany the consignment to its final destination. 7. Place of loading: 8. Means of transport: 9. Member State of destination: Final destination: HEALTH CERTIFICATE NoORIGINAL 2. Member State of origin: 4. COMPETENT AUTHORITY: 5. COMPETENT AUTHORITY (LOCAL LEVEL): 6. Address of establishment where eggs were collected: 10. Approval number of the establishment: 11. Poultry species: 12. For the production of: 13. Consignment identification details: (a) Number of eggs: (b) Date collected: (c) Identification details of parent flock: (d) Brand name: 14. I, the undersigned official veterinarian, certify that: (a) the eggs described above comply with the provisions of Articles 6, 7 and 15 of Council Directive 90/539/EEC; (b) (additional certifications regarding Articles 12, 13 and 14 of Council Directive 90/539/EEC. Done at ., on . on . Signature on . Name in block capitals on . Position held Stamp MODEL 2 EUROPEAN COMMUNITYDAY-OLD CHICKS 1. Consignor (name and address in full): 3. Consignee (name and address in full) - initial: - final: NOTES: (a) A separate certificate must be provided for each consignment of day-old chicks. (b) The original of the certificate must accompany the consignment to its final destination. 7. Place of loading: 8. Means of transport: 9. Member State of destination: Final destination: HEALTH CERTIFICATE NoORIGINAL 2. Member State of origin: 4. COMPETENT AUTHORITY: 5. COMPETENT AUTHORITY (LOCAL LEVEL): 6. Address of establishment where hatched: 10. Approval number of the establishment 11. Poultry species: 12. For the production of: 13. Consignment identification details: (a) Number of chicks: (b) Date hatched: (c) Identification details of establishment of origin: (d) Category/type: 14. I, the undersigned official veterinarian, certify that: (a) the day-old chicks described above comply with the provisions of Articles 6, 8 and 15 of Council Directive 90/539/EEC; (b) (additional certifications regarding Articles 12, 13 and 14 of Council Directive 90/539/EEC). Done at ., on . on . Signature on . Name in block capitals on . Position held Stamp MODEL 3 EUROPEAN COMMUNITYBREEDING AND PRODUCTIVE POULTRY 1. Consignor (name and address in full): 3. Consignee (name and address in full) - initial: - final: NOTES: (a) A separate certificate must be provided for each consignment of poultry. (b) The original of the certificate must accompany the consignment to its final destination. 7. Place of loading: 8. Means of transport: 9. Member State of destination: Final destination: HEALTH CERTIFICATE NoORIGINAL 2. Member State of origin: 4. COMPETENT AUTHORITY: 5. COMPETENT AUTHORITY (LOCAL LEVEL): 6. Address of establishment of origin: 10. Approval number of the establishment: 11. Poultry species: 12. For the production of: 13. Consignment identification details: (a) Head of poultry: (b) Identification details of flock of origin: (c) Category/type: 14. I, the undersigned official veterinarian, certify that: (a) the birds described above comply with the provisions of Articles 6, 9 and 15 of Council Directive 90/539/EEC; (b) (additional certifications regarding Articles 12, 13 and 14 of Council Directive 90/539/EEC). Done at ., on . on . Signature on . Name in block capitals on . Position held Stamp MODEL 4 EUROPEAN COMMUNITYPOULTRY AND EGGS FOR HATCHING IN LOTS OF UNDER 20 1. Consignor (name and address in full): 3. Consignee (name and address in full): - initial: - final: NOTES: (a) A separate certificate must be provided for each consignment of poultry or hatching eggs. (b) The original of the certificate must accompany the consignment to its final destination. 7. Place of loading: 8. Means of transport: 9. Member State of destination: Final destination: HEALTH CERTIFICATE NoORIGINAL 2. Member State of origin: 4. COMPETENT AUTHORITY: 5. COMPETENT AUTHORITY (LOCAL LEVEL): 6. Address of establishment or holding of origin: 10. Apporval number of the establishment (where applicable): 11. Poultry species: 12. For the production of: 13. Consignment identification details: (a) Head of poultry or No of hatching eggs: (b) Identification details of flocks of origin: (c) Category/type: 14. I, the undersigned official veterinarian, certify that: (a) the birds or hatching eggs described above comply with the provisions of Article 11 of Council Directive 90/539/EEC; (b) (additional certifications regarding Articles 12, 13 and 14 of Council Directive 90/539/EEC). Done at . on . on . Signature on . Name in block capitals on . Position held Stamp MODEL 5 EUROPEAN COMMUNITYSLAUGHTER POULTRY 1. Consignor (name and address in full): 3. Consignor (name and address in full): - initial: - final: NOTES: (a) A separate certificate must be provided for each consignment of poultry. (b) The original of the certificate must accompany the consignment to its final destination. 7. Place of loading: 8. Means of transport: 9. Slaughterhouse and Member State of destination: Luogo di destinazione finale HEALTH CERTIFICATE NoORIGINAL 2. Member State of origin: 4. COMPETENT AUTHORITY: 5. COMPETENT AUTHORITY (LOCAL LEVEL): 6. Address of establishment or holding of origin: 10. Approval number of the establishment (where applicable): 11. Poultry species: 12. For the production of: 13. Consignment identification details: (a) Head of poultry: (b) Approximate age of birds: 14. I, the undersigned official veterinarian, certify that: (a) the birds described above comply with the provisions of Article 10 of Council Directive 90/539/EEC; (b) (additional certifications regarding Articles 12, 13 and 14 of Council Directive 90/539/EEC). Done at . on . on . Signature on . Name in block capitals on . Position held Stamp MODEL 6 EUROPEAN COMMUNITYPOULTRY FOR RE-STOCKING SUPPLIES OF GAME 1. Consignor (name and address in full): 3. Consignee (name and address in full): - initial: - final: NOTES: (a) A separate certificate must be provided for each consignment of poultry. (b) The original of the certificate must accompany the consignment to its final destination. 7. Place of loading: 8. Means of transport: 9. Member State of destination: Final destination: HEALTH CERTIFICATE NoORIGINAL 2. Member State of origin: 4. COMPETENT AUTHORITY: 5. COMPETENT AUTHORITY (LOCAL LEVEL): 6. Address of establishment or holding of origin: 10. Approval number of the establishment (where appropriate): 11. Poultry species: 12. For the production of: 13. Consignment identification details: (a) Head of poultry: (b) Identification details of flocks of origin: (c) Approximate age of birds: 14. I, the under signed official veterinarian, certify that: (a) the birds described above comply with the provisions of Articles 6, 9 and 15 of Council Directive 90/539/EEC; (b) (additional certifications regarding Articles 12, 13 and 14 of Council Directive 90/539/EEC). Done at . on . on . Signature on . Name in block capitals on . Position held Stamp ANNEX V COMPULSORILY NOTIFIABLE DISEASES - Avian influenza - Newcastle disease